UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7004


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JONATHAN SANDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:13-cr-00449-LMB-1; 1:15-cv-00246-LMB)


Submitted:   November 30, 2015             Decided:   December 30, 2015


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan Sanders, Appellant Pro Se. Karen Ledbetter Taylor,
Assistant United States Attorney, Jennifer Anne Clarke, Sean
Phillip   Tonolli,  OFFICE   OF  THE UNITED STATES  ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan     Demetrio    Sanders        seeks   to        appeal    the     district

court’s    order     denying   relief      on    his   28    U.S.C.       § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing         of     the     denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Sanders has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny Sanders’ motion to

appoint counsel, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3